DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/22/2021 has been entered.  Claims 1, 4, 6-7 and 21-33 are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tensioning member operably connected to a horizontal stiffening support of the plurality of horizontal stiffening supports, wherein the tensioning member comprises a strap as recited in claim 21, the upper foot region above the ankle region as recited in claim 22, and wherein a channel of the plurality of channels extends from a lateral side of the upper to a medial side of the upper as recited in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Specification
The disclosure is objected to because of the following informalities: The specification includes paragraph numbers in inappropriate format.  As required by 37 C.F.R. 1.52, the paragraphs of the specification should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]).  Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.”  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  "vertical support members 100", "vertical support 1100", "cleat 1100" and "vertical support members 1100" in para. 0072.  In addition, para. 0024 includes a piece of text "**WHAT IS SHOWN HERE - IS THIS A CUTAWAY?**", which appears to be improperly embedded in the paragraph.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "wherein at least one horizontal stiffening support of the plurality of horizontal stiffening supports intersects each of the plurality of vertical stiffening supports"; 
In claim 4, there is no antecedent basis in the specification for "wherein the at least one horizontal stiffening support of the plurality of horizontal stiffening supports is integrated with each vertical stiffening support of the plurality of vertical stiffening supports";
In claim 6, there is no antecedent basis in the specification for "wherein a width of one or more of the plurality of vertical stiffening supports tapers along its length";
In claim 22, there is no antecedent basis in the specification for "an upper foot region above the ankle region";
In claim 24, there is no antecedent basis in the specification for "wherein the plurality of channels is located within the upper foot region of the upper";
In claim 25, there is no antecedent basis in the specification for "wherein a channel of the plurality of channels extends from a lateral side of the upper to a medial side of the upper";
In claim 30, there is no antecedent basis in the specification for "wherein the plurality of channels comprises a plurality of first layers oriented in spaced relation along the second layer".
Claim Objections 
Claim 32 is objected to because of the following informalities:
In claim 32, "That article" appears to read "The article"; and "s cleated sole" appears to be "a cleated sole".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 23 recites the limitation "wherein one or more of the plurality of tensioning members is slidably housed within its associated channel".  The configuration of the tensioning members and the channels is discussed in the original disclosure in para. 072; however, the original disclosure fails to set forth that one or more of the plurality of tensioning members is slidably housed within its associated channel.  Therefore claiming the limitation must be cancelled from the claim since the claim appears to be new matter.
	Claim 25 recites the limitation "wherein a channel of the plurality of channels extends from a lateral side of the upper to a medial side of the upper".  The configuration of the tensioning members and the channels is discussed in the original disclosure in para. 072; however, the original disclosure fails to set forth wherein a channel of the plurality of channels extends from a lateral side of the upper to a medial side of the upper.  Therefore claiming the limitation must be cancelled from the claim since the claim appears to be new matter.
	Claims 24-26 and 33 each depend from claim 23 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 6-7, 21, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "an upper sole", which renders the claim indefinite. The claim has previously set forth an article of footwear comprising a sole. It is unclear whether the article of footwear further comprising an upper sole in addition to the previously defined sole. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, based on the original disclosure, examiner has interpreted "an upper sole" as "an upper".
Claim 1 recites the limitation "the upper".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "wherein each of the first layer of the upper and the second layer of the upper is an elastic material that comprises elastane or elastic fibers", which renders the claim indefinite.  A layer of an article of footwear is a structure and a structure is not a material.  For examination purposes, examiner has interpreted the limitation as "wherein each of the first layer of the upper and the second layer of the upper comprises an elastic material that comprises elastane or elastic fibers",
Claim 24 recites the limitation "the upper foot region".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the cleated sole".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 4, 6-7 and 21 each depend from rejected claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter (US 2010/0018075 A1).
Regarding claim 1, Meschter discloses an article of footwear (footwear 10; figs. 1-4; para. 0028; claim 9) comprising: 
a sole (sole 20; fig. 1; para. 0028); 
an upper (upper 30; fig. 1; para. 0028), the upper defining a foot cavity configured to receive a human foot (see fig. 3), the upper further defining an ankle region (see annotated fig. 1), a heel region below the ankle region (see annotated fig. 1), a midfoot region forward the heel region (midfoot region 12; fig. 1; para. 0028), and a forefoot region forward the midfoot region (forefoot region 11; fig. 1; para. 0028), wherein the upper comprises:
a first layer (cover layer 84 in figs. 13-14; see figs. 6, 13-14; paras. 0033, 0035, 0090; claim 9);
a second layer (base layer 81; figs. 13-14; para. 0090; claim 9) and
a support framework (formed by reinforcing threads 42; figs. 1, 6, 13; paras. 0035, 0090) positioned between the first layer and the second layer (between base layer 81 and cover layer 84; fig. 14; para. 0090; claim 13), the support framework comprising:
a plurality of vertical stiffening supports (a thread group 44d comprising reinforcing threads 42; see fig. 6 and annotated fig. 1; paras. 0035, 0039, 0054) extending upward from the sole, across the ankle region and towards a top of the article of footwear (thread group 44d extending from the sole region, across the ankle region and towards a top edge of the article of footwear; see fig. 6 and annotated fig. 1; para. 0054), and 
a plurality of horizontal stiffening supports (a thread group 44c comprising reinforcing threads 42 extending from the heel region to lace apertures 33; see fig. 6 and annotated fig. 1; paras. 0035, 0039), wherein at least one horizontal stiffening support of the plurality of horizontal stiffening supports (see annotated fig. 1) intersects each of the plurality of vertical stiffening supports (horizontal stiffening supports passing across each of the plurality of vertical stiffening supports, and further bonded by a thermoplastic polymer in a heating and compressing process at intersections; see figs. 14, 17F and annotated fig. 1; para. 0101); and
a lacing system (lace 32 threading through a plurality of lace apertures 33; fig. 1; para. 0032) positioned on the upper (fig. 1; para. 0032).
Meschter does not explicitly disclose wherein the support framework formed of thermoplastic polyurethane.  However, Meschter does disclose that the threads of the support framework may be formed from any generally one-dimensional material (para. 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the support framework as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a thermoplastic polyurethane material for the support framework would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense. 
Regarding claim 4, Meschter discloses the article of footwear of claim 1, and further discloses wherein the at least one horizontal stiffening support of the plurality of horizontal stiffening supports is integrated with each vertical stiffening support of the plurality of vertical stiffening supports (a thermoplastic polymer bonding the intersections of the threads 42 by heating and compressing the components; see figs. 14, 17F and annotated fig. 1; para. 0101).
Regarding claim 7, Meschter discloses the article of footwear of claim 1, and further discloses wherein each of the first layer of the supper and the second layer of the upper is an elastic material that comprises elastane or elastic fibers (both layer 81 and layer 84 may be a textile that stretches at least thirty percent prior to tensile failure, and include elastane; fig. 14; para. 0091).
Regarding claim 21, Meschter discloses the article of footwear of claim 1, and further discloses wherein the article of footwear further comprising a tensioning member (lace 32; fig. 1; para. 0032) operably connected to a horizontal stiffening support of the plurality of horizontal stiffening supports (indirectly connected via a left-most lace apertures 33 which is closest to the heel region; see annotated fig. 1; paras. 0032, 0039-0040), wherein the tensioning member comprises a strap formed from elastic material, inelastic material, or both (a lace is a strap formed from elastic material, inelastic material, or both).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meschter (US 2010/0018075 A1) in view of Greene (US 2007/0180730 A1).
Regarding claim 6, Meschter discloses the article of footwear of claim 1, but does not explicitly disclose wherein a width of one or more of the plurality of vertical stiffening supports tapers along its length.  However, Meschter does disclose wherein the substantially vertical support members may be formed from any generally one-dimensional material (para. 0041).  Further, Greene teaches an article of footwear (footwear 10; fig. 1; para. 0049) comprising an upper (upper 20; fig. 1; para. 0049), wherein the upper comprising vertical stiffening supports (vertical segments 41; fig. 1; para. 0053), wherein a width of one or more of the plurality of vertical stiffening supports tapers along its length (wider at edge 44a which is adjacent to sole structure, and tapering toward edge 44b which defines an ankle opening; figs. 1, 5; paras. 0056, 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear as disclosed by Meschter, with wherein a width of one or more of the plurality of vertical stiffening supports tapers along its length, as taught by Greene, in order to provide improved support to a user's ankle conforming to the anatomical features of a human's foot and ankle.
Claims 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter (US 2010/0018075 A1) in view of Saitta (US 2,634,515 A).
Regarding claim 22, Meschter discloses an article of footwear (footwear 10; figs. 1-4; para. 0028; claim 9) comprising: 
a sole (sole 20; fig. 1; para. 0028); 
an upper (upper 30; fig. 1; para. 0028) coupled to the sole (fig. 1; para. 0028), the upper having a forefoot region (forefoot region 11; fig. 1; para. 0028), a midfoot region rearward of the forward region (midfoot region 12; fig. 1; para. 0028), a heel region rearward of the midfoot region (see annotated fig. 1), an ankle region above the heel region (see annotated fig. 1), wherein the upper further comprises: 
a plurality of individual channels (channels formed between layer 81 and layer 84 to accommodate threads 42 with thread sections 82; see fig. 14; para. 0090), each channel of the plurality of channels comprising a first layer attached to a second layer (first layer 84 and second layer 81 are bonded together; fig. 14; para. 0090), and 
a plurality of tensioning members (reinforcing threads 42; see fig. 6 and annotated fig. 1; paras. 0035, 0039), each tensioning member housed within an associated channel (each thread 42 with thread section 82 is positioned within a channel formed between layer 81 and layer 84; see fig. 14 and annotated fig. 1; para. 0090), the channel operable to guide the tensioning member during tightening of the upper on a foot (the channel is configured to guide thread 42 to extend along the channel when in use or not in use; see fig. 14 and annotated fig. 1).
Meschter does not disclose wherein the upper as shown in Fig. 1 having an upper foot region above the ankle region in the footwear.  However, Meschter does disclose the footwear can be alternatively a hiking boot or a work boot (para. 0026).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear of Fig. 1 as disclosed by Meschter, to be a boot comprising an upper foot region above the ankle region, in order to apply the disclosed structure features of the upper to other types of footwear with a leg portion above an ankle region. This modification involves only routine skill in the art.
Meschter does not disclose wherein the first layer is attached to the second layer by stitching.  However, Saitta teaches an article of footwear (shoe 10; fig. 1; col. 1, ll. 37-46) comprising an upper (see fig. 1), wherein the upper comprising a plurality of individual channels (channels 14a for holding a plurality of stiffeners 11; fig. 2 and annotated fig. 1; col. 1, ll. 37-46), each channel of the plurality of channels comprising a first layer stitched to a second layer (lining 13 stitched to layer 12 at 14; fig. 2; col. 1, ll. 37-46).  Both Meschter and Saitta teach the individual channels are configured to hold stiffening elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the attaching method of the first layer and the second layer as disclosed by Meschter, with wherein the first layer is attached to the second layer by stitching as taught by Saitta, in order to provide an alternative suitable method to attach the first layer to the second layer to form a channel thereby eliminating the cost of heating and bonding using another connecting layer of thermoplastic polymer.  This modification involves only routine skill in the art.
Regarding claim 23, Meschter and Saitta, in combination, disclose the article of footwear of claim 22, but Meschter does not disclose wherein one or more of the plurality of tensioning members is slidably housed within its associated channel.  However, by modifying Meschter's channels with Saitta to be formed by stitching a first layer and the second layer as addressed for claim 22, one of ordinary skill in the art would recognize that the tensioning members, i.e., threads 42, will be secured in the channels without any need of further bonding; thereby threads 42 are capable of slide within the channels longitudinally when the threads are pulled from the lace apertures.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that the combination of Meschter and Saitta would meet the claimed structural requirement.
Regarding claim 24, Meschter and Saitta, in combination, disclose the article of footwear of claim 23, but Meschter does not disclose wherein the plurality of channels is located within the upper foot region of the upper.  However, Fig. 1 of Meschter does depict a plurality of channels for accommodating thread group 44d located at a rear heel region of the upper and extending up to a top edge area (see figs 5-6; para. 0039).  Further, Saitta teaches wherein a plurality of channels is located within an upper foot region of the upper (see annotated fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear as disclosed by Meschter, with wherein the plurality of channels is located within the upper foot region of the upper as taught by Saitta, in order to provide a boot which is capable of sufficiently protect a wearer's ankle.  This modification involves only routine skill in the art.
Regarding claim 25, Meschter and Saitta, in combination, disclose the article of footwear of claim 24, but Meschter does not explicitly disclose the article of footwear further discloses wherein a channel of the plurality of channels extends from a lateral side of the upper to a medial side of the upper.  However, figs. 5-7 of Meschter depict wherein a channel (a continuous channel for holding a thread 42 of thread group 44a at lateral side 14 and a symmetric thread 42 of thread group 54e at medial side 15; figs. 5-7; paras. 0041, 0052) of the plurality of channels extends from a lateral side of the upper to a medial side of the upper (fig. 5 shows that the symmetrical threads of thread group 44a at lateral side 14 and thread group 54e at medial side 15 connected to each other at a middle seam of the heel portion; fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the article of footwear as disclosed by Meschter, with wherein he article of footwear further discloses wherein a channel of the plurality of channels extends from a lateral side of the upper to a medial side of the upper as depicted in figs. 5-7 of Meschter, in order to provide continuous support around the wearer's ankle.  
Regarding claim 26, Meschter and Saitta, in combination, disclose the article of footwear of claim 23, and further discloses wherein the plurality of channels is located within the midfoot region of the upper, extending upward from the cleated sole (channels holding thread group 44c; figs. 1, 6; para. 0039).
Regarding claim 27, Meschter and Saitta, in combination, disclose the article of footwear of claim 22, and Meschter further discloses wherein the tensioning member (threads 42) comprises an inelastic fabric band (one-dimensional material made from an inelastic material such as a rayon, nylon, cotton, carbon, carbon, glass or aramids; para. 0041).
Regarding claim 28, Meschter and Saitta, in combination, disclose the article of footwear of claim 22, and Meschter further discloses further comprising a stiffening support (a reinforcing thread 42 in thread group 44a located to provide longitudinal stretch-resistance on lateral side 14; fig. 6; paras. 0051-0052) positioned within a channel of the plurality of channels (each thread 42 with thread section 82 is positioned within a channel formed between layer 81 and layer 84; see fig. 14 and annotated fig. 1; para. 0090).
Regarding claim 29, Meschter and Saitta, in combination, disclose the article of footwear of claim 22, and Meschter further discloses wherein each of the first layer and the second layer comprises fabric (each of first layer 84 and second layer 81 is a textile; para. 0091).
Regarding claim 30, Meschter and Saitta, in combination, disclose the article of footwear of claim 22, but Meschter does not disclose wherein the plurality of channels comprises a plurality of first layers oriented in spaced relation along the second layer.  However, Saitta teaches wherein a plurality of channels (spaced channels 14a; fig. 2) comprises a plurality of first layers (each channel comprises a first layer; see annotated fig. 2) oriented in spaced relation along the second layer (lining 13; fig. 2; col. 1, ll. 37-46).  Both Meschter and Saitta teach the individual channels are configured to hold stiffening elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear as disclosed by Meschter, with wherein the plurality of channels comprises a plurality of first layers oriented in spaced relation along the second layer as taught by Saitta, in order to provide spaced channels for holding a plurality of stiffening elements.  This modification involves only routine skill in the art.
Regarding claim 31, Meschter and Saitta, in combination, disclose the article of footwear of claim 30, and Meschter further discloses wherein: the second layer (second layer 81; fig. 14) forms an inner layer of the upper (fig. 14; para. 0090); and the upper further comprises an outer shell (first layer 84 forming an outer shell; fig. 14; para. 0090) forming an exterior of the upper (fig. 14; para. 0090).
Regarding claim 32, Meschter and Saitta, in combination, disclose the article of footwear of claim 31, and Meschter further discloses wherein the sole is a cleated sole (sole element 22 comprising projections 23; figs. 1, 4; para. 0031).
Regarding claim 33, Meschter and Saitta, in combination, disclose the article of footwear of claim 23, and Meschter further discloses wherein the tensioning member comprises a strap formed from elastic material, inelastic material, or both (any one-dimensional material made from an inelastic or elastic material such as rayon, nylon, polyester, polyacrylic, silk, cotton, carbon, glass, aramids; para. 0041).

    PNG
    media_image1.png
    606
    1090
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2010/0018075 A1

    PNG
    media_image2.png
    704
    1005
    media_image2.png
    Greyscale

Annotated Fig. 1 from US 2,634,515 A

    PNG
    media_image3.png
    374
    980
    media_image3.png
    Greyscale

Annotated Fig. 2 from US 2,634,515 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the threads of Meschter do not intersect.
Examiner's response: Examiner respectfully disagrees.  First, the original specification does not define the term "intersect".  The term "intersect" has a definition of "divide (something) by passing or lying across it" per Google's English dictionary by Oxford Languages.  Second, Meschter discloses the horizontal threads and vertical threads passing across each other and further bonded by a thermoplastic polymer in a heating and compressing process, which forms intersections of the threads.  See above 103 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732